Wood v. Coman, 56 Ala. 283, cited by appellant on application for rehearing, is clearly in point; but it also clearly sustains the opinion of this court. This question is not raised in the other cases cited. Justice Stone, in the case of Wood v. Coman, said:
"We think the judgment in this cause must be regarded as final. It was a final disposition of the cause under section 2759 of the Revised Code."
The judgment of nonsuit in that case, after plaintiff took the nonsuit, stated:
"It is therefore considered by the court that the defendants go hence and recover of the plaintiff their costs in this behalf expended," etc.
This order put the case out of court. It directed "the defendants to go hence," and taxed the plaintiff with the cost. This was a final judgment.
In the present case there was no order of the court that the defendant go hence. The court disposed of, by its order, the demurrers to the plea in abatement; it disposed of the court cost by proper order; but this case was not disposed of by an order of the court. This was necessary to make the judgment final on which an appeal to this court could rest. Ex parte Martin, 180 Ala. 623, 61 So. 905, cited by appellant, sustains and refers to Wood v. Coman, 56 Ala. 283 (see Berlin Mach. Wks. v. Ewart Lumber Co., 184 Ala. 272, 63 So. 567, and the judgment of the court copied in the opinion on page 280). See, also, Nat. Fert. Co. v. Holland, 107 Ala. 412,18 So. 170, 54 Am. St. Rep. 101, and the form of the judgment of the court on the nonsuit on page 416; Plunkett v. Dendy,197 Ala. 262, 72 So. 525; Bell v. Otts, 101 Ala. 186, 13 So. 43, 46 Am. St. Rep. 117.
Application for rehearing is overruled.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.